Citation Nr: 1540232	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-19 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial disability rating in excess of 80 percent for chronic renal failure prior to July 16, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E. E.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

Historically, the claim of entitlement to service connection for chronic renal failure was denied by an October 2007 rating decision.  The Veteran appealed the decision.  However, in the June 2012 rating decision, the RO granted service connection for chronic renal failure and assigned an initial 80 percent disability rating effective July 12, 2011.  Despite a review of the record, a notice of disagreement with the assigned initial rating has not been located.  However, as a June 2012 Statement of the Case (SOC) noted the issue of entitlement to an increased initial rating for chronic renal failure as being on appeal, the Veteran was justified in his reliance on the SOC.  The record also does not reflect that a substantive appeal was received as to the issue on appeal.  Nevertheless, the Veteran was scheduled for a Board hearing on April 16, 2013, which was held, wherein the issue for consideration was noted as entitlement to an initial rating in excess of 80 percent for chronic renal failure.  As such, the Board finds that it has jurisdiction to adjudicate the matter.  In this regard, the provisions of 38 C.F.R. § 20.101(d) (2014) provide that the Board is the final arbiter of its jurisdiction.  See 38 U.S.C.A. § 7105; see Percy v. Shinseki, 23 Vet. App. 37 (2009).

Review of the record does not reflect that a notice of disagreement was filed as to the effective date assigned for the award of service connection for chronic renal failure.  Accordingly, the Board will proceed with adjudication of the issue on appeal as listed on the cover page of this decision.

Following the Board's July 2013 remand, an October 2013 rating decision assigned a 100 percent rating for chronic renal failure effective July 16, 2013.  As a result, the issue on appeal becomes entitlement to an initial disability rating in excess of 80 percent prior to July 16, 2013.  See AB v. Brown, 6 Vet. App. 35   (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

A January 2014 rating decision granted entitlement to service connection for thrombocytopenia, granted entitlement to service connection for anemia, and granted special monthly compensation (SMC) based on aid attendance effective December 12, 2013.  The record does not contain a notice of disagreement with the decision and the issues are not before the Board.

The Veteran has been in receipt of a 100 percent schedular rating for liver transplant due to hepatitis C since April 5, 2001 and he has also been in receipt of a 100 percent schedular rating for chronic renal failure from July 16, 2013.  The issue of entitlement to a TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that the issue of entitlement to a TDIU is not rendered moot if the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  In this case, Bradley, id., is not applicable as the Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114(s) since he was awarded service connection for chronic renal failure on July 12, 2011, the first date as to which the criteria for SMC were met (i.e., the requirement of a second service-connected disability).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

To the extent that additional evidence has been associated with the claims file following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form dated in November 2013, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

Prior to July 16, 2013, the objective clinical findings do not reflect regular dialysis or renal dysfunction that precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular system.


CONCLUSION OF LAW

Prior to July 16, 2013, the criteria for an initial disability rating in excess of 80 percent for chronic renal disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7530 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA notice letter dated in June 2007 satisfied the duty to notify provisions with respect to a claim for service connection for chronic renal failure.

In this case, the Veteran is appealing the initial rating assignment for chronic renal failure.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128   (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC in June 2012, wherein the RO discussed the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records.  Additional VA medical treatment records were obtained and associated with the claims file following the Board's remand.  The Veteran was sent a VA notice letter in July 2013 and asked to complete and return a release form for private medical treatment received with respect to his chronic renal failure.  The Veteran did not respond.  The Board's July 2013 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  During the hearing before the undersigned VLJ, the Veteran indicated that he received Social Security Administration (SSA) benefits based on age and not disability.  Accordingly, a remand is not required for SSA disability records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

The Veteran was provided VA medical examinations in May 2012 and September 2013.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners documented the Veteran's reported symptoms, noted relevant lab findings, recorded the manifestations due to the chronic renal failure, and included the findings relevant to rating the Veteran's disability according to the rating criteria.  The examinations are adequate and September 2013 VA examination report complied with the Board's July 2013 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist the Veteran has been met.


Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned VLJ explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned VLJ also solicited information on the availability of any additional relevant evidence that had to be obtained prior to the decision, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Under Diagnostic Code 7530, chronic renal disease requiring regular dialysis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.  

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  

Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent rating.  

Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  

Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following:  persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Analysis

The Board thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The VA medical treatment records and private medical treatment records indicate a worsening renal dysfunction over many years.  July 12, 2011 VA lab results indicated a BUN finding of 41 mg and Creatinine of 3.09 mg.    

The Veteran was provided a VA medical examination in May 2012.  The examiner indicated that the Veteran had chronic kidney disease (CKD) and the onset of the diagnosis was 1998.  The examiner stated that the Veteran was found to have proteinuria, hematuria, and right hydronephrosis in 1998.  He had a liver transplant in 2005.  In 2005, his creatinine increased to 2.6.  Per nephrology notes in 2009, he had CKD Stage III and renal toxicity due to longstanding Prograf use and possibly due to his hepatitis.  The Veteran did not require regular dialysis.  The examiner stated that the signs and symptoms due to renal dysfunction included constant proteinuria.  There was no indication of edema, anorexia, weight loss, generalized poor health, lethargy, weakness, limitation of exertion, able to perform only sedentary activity, due to persistent edema caused by renal dysfunction, or markedly decreased function of other organ systems, especially the cardiovascular system, caused by renal dysfunction.  The February 2012 lab studies noted BUN of 38 mg, creatinine of 3.7 mg, and EGFR of 20 mg.  The urinalysis taken in May 2012 showed proteinuria.  The VA examiner stated that the claims file was reviewed and the Veteran stopped working after his liver transplant.  

The Veteran testified before the undersigned VLJ during an April 2013 hearing.  The Veteran stated that he was scheduled to begin dialysis, but was not sure of the date at that time.  He reported that he received treatment at Christiana Care.  He stated that he has his son help him with chores, but stated "I can do a lot of things."  He explained that he took care of his personal hygiene but his son helped him with shopping and physical activities.  The Veteran testified that he walked, but cannot do much exercise and cannot walk much anymore.  He stated that his doctor told him he cannot do too much because he gets very skinny.  He said he could walk a tenth of a mile without being exhausted.  His appetite was reportedly all right and he ate maybe twice a day.  The Veteran stated that he had high blood pressure.  He testified that he did not need the use of a cane or a wheelchair.  He said no more than once a month does he spend a day in bed.  He stated that when his blood count and iron goes down, he becomes very tired.  The Veteran testified that he has been told that his kidney function was markedly decreased.  He stated that he was always cold and must wear long johns, a fleece, and a coat even though it was 70 degrees.  He reported that he had memory problems.    

A June 4, 2013 VA primary care note indicated, upon review of systems, that the Veteran did not have fatigue and did not have neurological weakness.  A June 26, 2013 VA note indicated that the Veteran would likely need dialysis soon.  A July 16, 2013 VA note stated that the Veteran was new to dialysis and he started last week at a private medical facility.  A July 16, 2013 VA note stated that the Veteran started dialysis at CCHS when he was admitted with profound anemia.  

The Veteran was provided a VA medical examination in September 2013.  The claims file was reviewed.  The examiner stated that the Veteran was diagnosed with CKD III and the date of diagnosis was 2005.  The examiner stated that there has been a progressive increase in Creatinine.  It was 1.3 mg from 2001 to 2004, 2.6 mg in 2005, and 7.8 mg in 2013.  The examiner noted that the Veteran had renal dysfunction and required regular dialysis.  The Veteran had recurring proteinuria and weakness due to renal dysfunction.  Concerning any other symptoms, it was noted that the Veteran had A-V shunt LUE.  The laboratory studies completed in June 2013 indicated BUN of 68 mg, creatinine of 6.17 mg, and EGFR of 11 mg.  The urinalysis reflected the presence of proteinuria.  The VA examiner stated that the Veteran underwent dialysis three times per week in 2013.  

Prior to July 16, 2013, the Veteran's service-connected chronic renal failure does not warrant an initial disability rating in excess of 80 percent.  While the July 16, 2013 VA note indicated that the Veteran began dialysis the week prior to July 16, 2013 at a private medical facility, objective evidence of dialysis treatment prior to July 16, 2013 is not associated with the record.  See 38 C.F.R. § 3.400(o)(1) (2014).  The Veteran himself has also not offered a particular date as to when his dialysis began.  At best, the Board would be speculating as to when the Veteran's dialysis treatment began and; therefore, an initial disability rating in excess of 80 percent prior to July 16, 2013 is not warranted for regular dialysis treatment.  The Veteran was provided the opportunity to identify and/or submit private medical treatment records, but did not respond to the July 2013 VA notice letter.  Accordingly, the Board finds that an initial disability rating in excess of 80 percent prior to July 16, 2013, on the basis of the requirement of regular dialysis for his chronic renal failure, is not warranted.  38 C.F.R. § 4.115a.  

In addition, with respect to whether a 100 percent initial rating is warranted prior to July 16, 2013, due to the preclusion of more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular system, has not been shown by the clinical findings of record.  38 C.F.R. § 4.115a.  In this case, the Board finds that the May 2012 VA examination report is entitled to great probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  The May 2012 VA examiner reviewed the claims file, examined the Veteran, discussed the manifestations of his chronic renal disease, and stated that the Veteran's chronic renal failure did not preclude more than sedentary activity due to persistent edema.  In addition, the lab findings prior to July 16, 2013, did not indicate findings of BUN more than 80 mg or creatinine of more than 8 mg.  The examiner did not indicate that the Veteran experienced markedly decreased function of other organ systems.  In fact, concerning sedentary activity, while the Veteran testified in April 2013 that he was limited in terms of chores, he also testified that he did not need a cane or a wheelchair, drove, and could walk up to a tenth of a mile.  He testified that he only needed to stay in bed up to once per month.  In addition, a June 2013 VA treatment record noted that the Veteran had no fatigue.  Thus, even the Veteran's own testimony indicates that he was not precluded from more than sedentary activity prior to July 16, 2013.  As a result, an initial disability rating in excess of 80 percent prior to July 16, 2013 is not warranted.  

The Veteran, his son, and his ex-wife are competent and credible to report symptoms related to his service-connected chronic renal failure.  In an April 2013 statement, the Veteran's ex-wife explained that the Veteran was always tired and had a loss of appetite.  The Veteran's son testified that he helped his father with chores and other physical activities.  The Veteran stated that he was told that he had markedly decreased function of his kidney.  However, as noted above, with respect to whether his renal dysfunction precluded more than sedentary activity, the Board assigned greater probative value to the clinical findings.  Specifically, the May 2012 VA examiner stated that the Veteran's chronic renal failure did not require regular dialysis and did not preclude more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular system.  Accordingly, an initial disability rating in excess of 80 percent prior to July 16, 2013, is not warranted.  

In sum, there is no identifiable period that would warrant an initial disability rating in excess of 80 percent prior to July 16, 2013.  Staged ratings, other than what are currently assigned, are not appropriate.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for an initial disability rating in excess of 80 percent for chronic renal failure prior to July 16, 2013.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased disability rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for a higher initial rating must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.   First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the available ratings for the Veteran's chronic renal failure are inadequate.  Prior to July 16, 2013, the Veteran's disability was assigned an 80 percent disability rating due to a finding of BUN of 41 in July 2011.  The Board finds that the rating criteria contemplate and adequately describe the symptomatology of the Veteran's chronic renal failure.  The Veteran reported low platelet count (for which he is service connected-thrombocytopenia), anemia (for which he is now service connected), memory loss, feeling cold, and feeling physically limited in what he could do as a result of his renal failure.  However, comparison of the Veteran's symptoms and functional impairment resulting from his service-connected chronic renal failure does not show that the manifestations of his disability present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Again, the Board assigned great probative value to the May 2012 VA examination report wherein the VA examiner stated that signs and symptoms due to renal dysfunction included constant proteinuria, but there was no indication of edema, anorexia, weight loss, generalized poor health, lethargy, weakness, limitation of exertion, able to perform only sedentary activity due to persistent edema caused by renal dysfunction, or markedly decreased function of other organ systems, especially the cardiovascular system.  The examiner noted that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition and that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  The Board points out that the ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Based on the above, the Board finds that the Veteran's disability picture is not exceptional or unusual to render the available schedular ratings inadequate.  There is no need to consider whether there are governing norms such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96. 

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to July 16, 2013, entitlement to an initial disability rating in excess of 80 percent for service-connected chronic renal failure is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


